             Case 3:21-mj-00618-JLB Document 1 Filed 02/17/21 PageID.1 Page 1 of 5

                                                       SEALED
                                UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF CALIFORNIA



                        ARREST ON OUT-OF-DISTRICT OFFENSE

                                                                                            '21 MJ0618
                                                                      CASE NUMBER:


        The person charged as Mena D. Yousif now appears before this United States District Court for an

initial appearance as a result of the matter having been filed in the United States District Court for the District of

Minnesota with: accessory after the fact, in violation of Title 18, United States Code, Section 3.

        The charging documents and warrant for the arrest of the defendant which was issued by the above

United States District Court are attached hereto.

        I hereby swear under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.


DATED: 02/17/2021



                                                              _ _ _J"-'e=su=sc..._G=ue=rr=e=r-=-o_ _ _ _ _ _ (print)
                                                              Deputy United States Marshal

Reviewed and Approved

DATE:    /7&,b      Z,o-t   I
__g;;:;.~                                     (signature)
~                         ,.,,-
711ot1A:S L1A6-AtYA:                (print)
Assistant United States Attorney
                  Case 3:21-mj-00618-JLB Document 1 Filed 02/17/21 PageID.2 Page 2 of 5


AO 442 (Rev. 11 / 11) Arres t Warrant                        COPY
                                           UNITED STATES DISTRICT COURT                                              SEALED
F#lll30968                                                        for the

                                                          District of Minnesota


                   United States of America
                                   V.                               )
                                                                    )           Case No. CR 20-113 (2) DSD/BRT
                                                                    )
                                                                    )
                           Mena D Yousif                            )               RECEIVED
                                                                    )              By U.S. Marshal, Saint Paul, MN at 7:54 am, Jul 24, 2020
                               Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)      Mena D Yousif
                                    --------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

      Indictment            ✓ Superseding Indictment           Information                    Superseding Information                Complaint
      Probation Violation Petition             Supervised Release Violation Petition                  Violation Notice               Order of the Court

This offense is briefly described as follows :                                                        Pretrial Release Violation Petition
Count 2 - Accessory After the Fact, I 8:3




Date:           07/24/2020
                                                                          '·•. OFM\      .,
                                                                         Sign,.IIJ:-;;~~~Cl•rlc

City and state:       Minneapolis, MN                                                               Kim Krulas, Deputy Clerk
                      --~------------
                                                                                                       Printed name and title


                                                                 Return

           This warrant was received on (date)                          , and the person was arrested on (date)
                                                    --------
at (city and state)


Date:
                                                                                                    Arresting officer 's signature



                                                                                                       Printed name and title
      Case 3:21-mj-00618-JLB Document 1 Filed 02/17/21 PageID.3 Page 3 of 5
      CASE 0:20-cr-00113-DSD-BRT Doc. 17 *SEALED*               Filed 07/23/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                           Case No. 20-cr-113 (DSD/BRT)


 UNITED STATES OF AMERICA,                            SUPERSEDING INDICTMENT

                      Plaintiff,                      18 U.S.C. § 3
                                                      18 U.S.C. § 844(c)
          v.                                          18 U.S.C. § 844(i)
                                                      18 U.S.C. § 853(p)
 1.     JOSE A. FELAN, JR. ,                          18 U.S.C. § 982(a)(2)(B)
 2.     MENA D. YOUSIF, and                           18 U.S.C. § 982(b)(l)
 3.     MOHAMED HUSSEIN ABDI                          28 U.S.C. § 2461(c)

                      Defendants.

         THE UNITED STATES GRAND JURY CHARGES THAT:

                                          COUNT 1
                                           (Arson)

         On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                                   JOSE A. FELAN, JR.,

maliciously damaged and destroyed, and attempted to damage and destroy, by means

of fire, a building used in interstate or foreign commerce and in activity affecting

interstate or foreign commerce, namely, the Goodwill retail store located at 1239

University Avenue West, in St. Paul, Minnesota, all in violation of Title 18, United

States Code, Section 844(i).

                                          COUNT2
                                   (Accessory After the Fact)

         On or about May 28, 2020, through the present, in the State and District of

Minnesota and elsewhere, the defendant,
                                                                              CANNED
                                                                             JUL 23 2020
                                                                         U.S. DISTRICT GOUR MPLS
   Case 3:21-mj-00618-JLB Document 1 Filed 02/17/21 PageID.4 Page 4 of 5
   CASE 0:20-cr-00113-DSD-BRT Doc. 17 *SEALED*                 Filed 07/23/20 Page 2 of 3

United States v. Jose A. Felan. et al.


                                          MENA D. YOUSIF,

knowing that an offense against the United States had been committed, to wit, arson

as set forth in Count 1, did receive, relieve, comfort, and assist the offender, Jose A.

Felan, Jr., in order to hinder and prevent the offender's apprehension, trial, and

punishment, all in violation of Title 18, United States Code, Section 3.

                                              COUNT 3
                                               (Arson)

        On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                                  JOSE A. FELAN, JR., and
                                 MOHAMED HUSSEIN ABDI

maliciously damaged and destroyed, and attempted to damage and destroy, by means

of fire, a building used in interstate or foreign commerce and in activity affecting

interstate or foreign commerce, namely, the Gordon Parks High School located at

1212 University Avenue West, in St. Paul, Minnesota, all in violation of Title 18,

United States Code, Section 844(i).

                                              COUNT4
                                               (Arson)

        On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                                         JOSE A. FELAN, JR.,

maliciously damaged and destroyed, and attempted to damage and destroy, by means

of fire, a building used in interstate or foreign commerce and in activity affecting

interstate or foreign commerce, namely, the 7 Mile Sportswear store located at 590
                                                                                            \
   Case 3:21-mj-00618-JLB Document 1 Filed 02/17/21 PageID.5 Page 5 of 5
   CASE 0:20-cr-00113-DSD-BRT Doc. 17 *SEALED*            Filed 07/23/20 Page 3 of 3

United States v. Jose A. Felan, et al.


University Avenue West, in St. Paul, Minnesota, all in violation of Title 18, United

States Code, Section 844(i).

                               FORFEITURE ALLEGATIONS

       If convicted of Counts 1, 3, or 4 of this Superseding Indictment, the defendants,

MOHAMED HUSSEIN ABDI, and/or JOSE A. FELAN, JR., shall forfeit to the

United States of America, pursuant to Title 18, United States Code, Section

982(a)(2)(B), any property constituting, or derived from, proceeds obtained, directly

or indirectly, as a result of such violation, and pursuant to Title 18, United States

Code, Section 844(c) and Title 28, United States Code, Section 2461(c), any explosive

materials involved or used or intended to be used in the violation.

       If any of the above-described forfeitable property is unavailable for forfeiture ,

the United States intends to seek the forfeiture of substitute property as provided for

in Title 21, United States Code, Section 853(p), as incorporated by Title 18, United

States Code, Section 982(b)(l) and Title 28, United States Code, Section 2461(c).



                                         A TRUE BILL




UNITED STATES ATI'ORNEY                          FOREPERSON
